             Case 4:05-cr-40011-FDS Document 194 Filed 05/14/20 Page 1 of 1
First Step Act of 2018 (Dec. 21, 2018), Application of Fair Sentencing Act




                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     District of Massachusetts
United States of America                                          )
v.                                                                )          Case No. 05CR40011-FDS
Andre Rosado                                                      )          USM No. 80495038




         Order for Sentence Reduction Pursuant to Section 404 of the First Step Act of 2018

Upon motion of ✔ the defendant         the Director of the Bureau of Prisons the Court for a
reduction in the term of imprisonment imposed based on the statutory penalties for which were
modified by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.
2372), as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time defendant’s
offense was committed. Having considered such motion, and taking into account the Fair Sentencing
Act of 201, to the extent that they are applicable,

IT IS ORDERED that the motion is:
    DENIED. ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as
reflected in the last judgment issued) of 360 months   is reduced to 288 months       .

I. COURT DETERMINATION OF SENTENCING PURSUANT TO F,56767(3$&7 OF 2018:
Previous Sentence Imposed: 360 months               Amended Sentence: 288 months
Previous Supervised Release Term Imposed: 96 months Amended Supervised Release Term: 96 months


II. SENTENCE RELATIVE TO AMENDED TERMS:
  ✔ The reduced sentence is within the terms of the Fair Sentencing Act of 201.

  ✔
    Conditions of release set forth in judgment are to remain in effect.
    Conditions of release set forth in judgment are to remain in effect, with the following modifications:




Except as provided above, all provisions of the judgment dated                        03/15/2007    shall remain in effect.

IT IS SO ORDERED.
Order Date: 5/14/2020                                                              /s/ F. Dennis Saylor IV
                                                                                   &KLHI-XGJH8QLWHG6WDWHV'LVWULFW&RXUW
